Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 8, 2015

                                        No. 04-14-00514-CV

                          IN THE INTEREST OF R.E.S. AND R.K.S.,

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2007-CI-04448
                           Honorable Gloria Saldana, Judge Presiding


                                           ORDER
       On September 24, 2014, we suspended the appellate deadlines in this case pending
mediation. See 4TH TEX. APP. (SAN ANTONIO) LOC. R. 2. The mediator notified this court that the
mediation was unsuccessful but that the parties had ongoing negotiations. On December 1, 2014, we
granted appellant’s request to extend the abatement of this appeal to December 12, 2014. The parties
have not since that time notified this Court that they have settled this cause.

         We, therefore, ORDER the appellate deadlines reinstated. At the time the deadlines were
suspended, the reporter’s record was due to be filed. We ORDER the court reporter responsible for
filing the reporter’s record in this appeal to file the reporter’s record on or before February 9, 2015.


                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court